Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 11, 2022

The Court of Appeals hereby passes the following order:

A22D0436. KIM CAMILLE FLORENCE v. ALLY BANK LEASE TRUST.

      Ally Bank Lease Trust filed a petition for writ of possession of Kim Camille
Florence’s automobile, a personal property foreclosure action under OCGA § 44-14-
230. See Brown v. Associates Fin. Servs. Corp., 255 Ga. 457, 457 (339 SE2d 590)
(1986). The trial court entered final orders granting Ally Bank Lease Trust a writ of
possession to recover the automobile and dismissing Florence’s counterclaims.1
Florence timely filed this application for discretionary appeal from the orders.
      Because Florence had a right to file a direct appeal from the judgment on the
writ of possession, no application for discretionary appeal was required. See Brown,
255 Ga. at 458 (discretionary application was not required for appeal from judgment
granting writ of possession of personal property, as applicant had right of direct
appeal from the foreclosure judgment); see generally Motor Warehouse, Inc. v.
Richard, 235 Ga. App. 835, 835-836 (1) (510 SE2d 600) (1998) (no discretionary
application required from attorney fee award because case commenced as a petition
to inspect and copy corporate records, and such a petition does not come within the
categories of cases subject to discretionary application procedures under OCGA § 5-
6-35 (a)).
      Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely application


      1
         From the limited materials submitted with the application, it appears that the
trial court entered separate orders granting the writ of possession and dismissing the
counterclaims. However, as some pages of the court’s order(s) appear to be missing
from the materials submitted, such a determination is rendered difficult.
for discretionary review if the trial court’s order is subject to direct appeal. See City
of Rincon v. Couch, 272 Ga. App. 411, 412 (612 SE2d 596) (2005). And, because the
order granting the writ of possession is directly appealable, the court’s dismissal of
Florence’s counterclaims is also subject to direct review. See OCGA § 5-6-34 (d);
Brown, 255 Ga. at 458.
      Accordingly, Florence’s application is hereby GRANTED. Florence shall have
ten days from the date of this order to file a notice of appeal with the superior court.
If, however, she has already filed a notice of appeal, she need not file a second notice.
The superior court is DIRECTED to include a copy of this order in the appellate
record.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/11/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.